Citation Nr: 0312750	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
April 1971 and from November 1974 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In a September 2002 decision, the Board granted the veteran's 
claim for an initial compensable evaluation for residuals of 
anal fistulectomy, and denied his claim for an initial 
compensable evaluation for residuals of a fracture of the 
right fifth metacarpal.  At that time, the Board advised the 
veteran that it was undertaking additional development on the 
matter of entitlement to service connection for post-
traumatic stress disorder (PTSD), pursuant to authority 
granted by 67 Fed. Reg. 3.009, 3.104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  The Board 
advised the veteran that, after the requested development was 
completed, and after he was given notice of the development 
and an appropriate period to respond, the Board would prepare 
a separate decision addressing this issue.


REMAND

During the pendency of the appellant's case, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 2002)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly, under authority provided at 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  These regulations 
provide that, if the Board undertakes to provide the notice 
required by 38 U.S.C.A. § 5103(a), the appellant shall have 
not less than 30 days to respond.  See 38 C.F.R. 
§ 19(a)(2)(ii) (2002).  The provisions of 38 C.F.R. § 20.1304 
were also amended at that time so as to allow the Board to 
consider additional evidence submitted by an appellant within 
90 days of the certification of his appeal, without having to 
remand the case to the AOJ for initial consideration and 
without having to obtain the appellant's waiver of that 
initial RO consideration.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board determined that the 
following additional evidentiary development was needed prior 
to final appellate consideration of his claim, as set out in 
an internal development memorandum dated in August 2002:

The veteran is to be afforded a psychiatric 
examination to determine the etiology of any 
psychiatric disorder found to be present.  
a.  Prior to examination, the examiner should 
review the veteran's claims file and service 
medical records, with particular reference to 
his claimed (but as yet unverified) in-
service stressors, described in the veteran's 
Statement in Support of Claim (VA Form 21-
4138) dated March 1, 1999; a Hearing 
Officer's Report of Contact (VA Form 119) 
dated October 18, 2000; and the transcript of 
the veteran's personal hearing held on 
October 18, 2000.
b.  The examiner should clarify whether the 
examination findings support a diagnosis of 
PTSD, or any other psychiatric disorder, in 
conformity with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition 
(1994) (DSM-IV) criteria for such disorder(s) 
and, if PTSD is present, whether it is at 
least as likely as not related to the 
veteran's military service.
c.  The examiner is particularly requested to 
reconcile the findings of the May 1999 VA 
examination (which diagnosed alcohol abuse in 
remission and a personality disorder not 
otherwise specified) with the outpatient 
records and the October 2000 statement from 
the VA clinic psychiatrist and nurse 
practitioner at the Pueblo VA Outpatient 
Clinic (indicating that the veteran was 
diagnosed with PTSD since 1999) and the March 
2001 VA outpatient psychological evaluation 
record (that diagnosed PTSD and major 
depressive disorder).  If a psychiatric 
disorder other than PTSD is diagnosed, the 
examiner is requested to render an opinion as 
to whether it is at least as likely as not 
that the December 1970 clinical entry 
reflecting the veteran's suicidal tendencies 
represented the onset of any currently 
diagnosed disorder.
The examination report should reflect review of 
pertinent material in the claims folder, to 
include the findings of the May 1999 VA 
examination, the Pueblo Community Health Center 
records, dated from December 1997 to March 1999, 
and the VA outpatient records, dated from 
October 1997 to April 2001.  The examiner's 
report should include the complete rationale for 
all opinions expressed.
The record indicates that the veteran underwent the 
requested VA psychiatric examination in January 2003.  
Further, VA medical records dated from January to November 
2002 were added to the file.
In a letter dated March 12, 2003, the Board advised the 
veteran that it had obtained copies of his VA treatment 
records, dated from January to November 2002, and results 
of the January 2003 VA examination.  The Board noted that 
the evidence had been obtained since the RO last provided 
him with a supplemental statement of the case (SSOC), and 
enclosed copies of the medical records and examination 
report for his review.  In a response dated April 11, 
2003, the veteran indicated that he had no further 
evidence or argument to present.  However, there is 
nothing in the claims file to reflect that the veteran has 
waived initial consideration of this new medical 
information by the RO.

Moreover, on May 1, 2003, the Federal Circuit invalidated the 
new duty-to-assist regulations codified at 38 C.F.R. 
§ 19(a)(2) and (a)(2)(ii)(2002).  See Disabled American 
Veterans, et. al., v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held 
38 C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the AOJ (agency 
of original jurisdiction) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

The Federal Circuit further held 38 C.F.R. § 19.9(a)(2)(ii) 
to be invalid because, in providing only 30 days for an 
appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request. 

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the Federal Circuit decision and the General 
Counsel precedent opinion, and because no further guidance or 
regulatory direction has been issued to implement them, the 
Board believes that the most appropriate action is to remand 
this claim to the RO so that the veteran can be provided with 
the notification necessary under 38 U.S.C.A. § 5103(a) and an 
appropriate period of time in which to submit evidence or 
argument in response to that notice.

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied, including VA re-
examination if warranted.

2.	Thereafter, the RO should readjudicate 
the appellant's claim of entitlement 
to service connection for post-
traumatic stress disorder.  If the 
benefits sought on appeal remain 
denied, the appellant and his 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issues currently on 
appeal since the February 2002 SSOC.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


